Citation Nr: 1548121	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  98-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The Board remanded the case in October 2014 for issuance of a statement of the case (SOC) on the issue of entitlement to a rating in excess of 40 percent for chronic lumbar strain for the time period beginning April 12, 2012, which concerns the current appeal.  The Agency of Original Jurisdiction (AOJ) issued an SOC on this issue in January 2015.  The Veteran submitted a substantive appeal in March 2015 and the case is returned to the Board for appellate consideration.

In October 2014, the Board also remanded the issues of entitlement to an initial rating in excess of 10 percent on an extraschedular basis for service-connected low back disability for the time period from March 4, 1997 through October 19, 2004 and entitlement to an initial rating in excess of 20 percent on an extraschedular basis for service-connected low back disability for the time period from October 20, 1997 through April 11, 2012, for issuance of a supplemental statement of the case (SSOC); and the issues of entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the right lower extremity; entitlement to an initial rating in excess of 10 percent for sensory neuropathy of the left lower extremity; entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the right lower extremity; entitlement to an effective date earlier than April 12, 2012 for the award of a separate 10 percent rating for sensory neuropathy of the left lower extremity; and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities for the time period from March 4, 1997 through April 11, 2012, for further evidentiary development.  The record reflects that such issues have not yet been certified to the Board.  Therefore, such matters are not addressed at this time and will be the subject of a later Board decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2015 substantive appeal, the Veteran reported that his service-connected low back disability has increased in severity since his April 2012 VA examination and that an additional VA examination was necessary to provide the current picture of his service-connected disability.  The record reflects that in fact, the Veteran was afforded a more recent VA back (thoracolumbar spine) conditions examination in February 2015 in connection with other claims which are not ripe for appellate action.  However, the clinical findings of the February 2015 VA examination was not reviewed by the AOJ when it last adjudicated the issue on appeal in the January 2015 SOC.  Neither the Veteran nor his attorney has waived AOJ consideration of this evidence.  Accordingly, the Veteran's claim must be remanded so that this evidence may be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Muskogee, Oklahoma, and all associated outpatient clinics, dated from January 2013 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  After any pertinent outstanding records are added to the claims file, readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence associated with the claims file, to include the VA back (thoracolumbar spine) conditions examination in February 2015.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the AOJ.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

